Citation Nr: 0702362	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-39 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
facial injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran filed a service connection claim for residuals of 
a facial injury and bilateral hearing loss in June 2003.  
Service connection for these disorders had been denied by a 
prior and unappealed rating decision dated in October 1994.  
The RO failed to apply the new and material evidence standard 
to the veteran's most recent claims and instead denied the 
claims on a de novo basis.  Nonetheless, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) (pertaining to 
Board finality);  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (relating to RO finality).  Therefore, regardless 
of the way in which the RO characterized these issues, the 
initial question before the Board is whether new and material 
evidence has been received to reopen these claims.

As discussed below, the Board finds that it has received new 
and material evidence with which to reopen the veteran's 
claims.  As such, the Board has jurisdiction to address the 
merits of the claims on a de novo basis.  By addressing the 
claims on a de novo basis, as opposed to applying a new and 
material evidence standard, the RO has afforded the veteran's 
claims more consideration than was warranted.  As such, the 
error is considered harmless. 

The issues of entitlement to service connection for residuals 
of a facial injury, entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1994 
denied service connection for residuals of a facial injury 
and hearing loss on the grounds that in service incurrence of 
these disorders had not been established.

2.  The evidence received since the time of the prior final 
October 1994 RO decision raises the possibility that the 
veteran suffered facial injury and incurred hearing loss in 
service.  This evidence is neither cumulative nor redundant, 
it relates to an unestablished fact necessary to substantiate 
the claims and it raises a reasonable possibility of 
sustaining the claims. 



CONCLUSIONS OF LAW

1.  The unappealed October 1994 RO decision, which denied 
service connection for residuals of a facial injury and 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a facial 
injury, and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006). 

3.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss, and 
the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the VCAA need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a timely Notice of 
Disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in June 2003); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002);  see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Analysis

The RO denied service connection for residuals of a facial 
injury in October 1994 on the basis that the evidence did not 
establish that the veteran suffered a facial injury or 
incurred hearing loss in service.  Notably, the veteran's 
service medical records were not associated with the claims 
file at the time.  The veteran did not appeal the October 
1994 rating decision.  

When the October 1994 rating decision was issued there was a 
dearth of evidence associated with the claims file.  The only 
pieces of medical evidence of record were treatment records 
from the Dallas VA medical center, which are wholly related 
to treatment for coronary artery disease.  Since then the 
veteran has submitted a statement from an audiologist 
diagnosing bilateral hearing loss and tinnitus and relating 
these disorders to noise exposure during service.  Also, the 
veteran has offered sworn testimony regarding his history of 
hearing loss and tinnitus.  With respect to the claim of 
entitlement to service connection for residuals of a facial 
injury, the veteran has provided photographs of himself dated 
in March 1955 that show his face bandaged and offered 
testimony that he currently suffers breathing and sinus 
problems.   Moreover, a fellow soldier that served with the 
veteran has provided a statement that he witnessed the 
veteran's in-service facial injury.  

This evidence is relevant to the question of in-service 
incurrence of bilateral hearing loss and a facial injury.  
Furthermore, the aforementioned evidence was not previously 
submitted to the RO, relates to an unestablished fact 
necessary to substantiate these claims and raises a 
reasonable possibility of sustaining the claims.  
Accordingly, the claims for entitlement to service connection 
for bilateral hearing loss and entitlement to service 
connection for residuals of a facial injury are reopened. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened. 

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a facial 
injury is reopened. 


REMAND

A remand is necessary in the present case pursuant to the 
VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency. 38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service medical records have been destroyed in the July 12, 
1973, fire at the National Personnel Records Center (NPRC), 
there is a heightened duty to assist.  Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  The veteran's service medical records are 
not in the claims file and the NPRC has indicated that they 
were destroyed in the 1973 fire.  The RO has attempted to 
obtain service records from alternative sources, but its 
efforts have not been fruitful.  Nonetheless, further 
assistance in the form of a medical examination is necessary 
to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). 

Of record is a July 2003 letter authored by David M. Chihal, 
M.D., Ph.D., and Jacki F. Apligian, M.S., which contains a 
diagnosis of noised induced hearing loss binaurally and 
tinnitus.  The letter notes that the veteran reported noise 
exposure from dynamite explosions, rock crushing and 
artillery while in service.  In closing, the letter states 
that it is more likely than not that bilateral hearing loss 
and tinnitus are due to the veteran's in-service noise 
exposure.  Attached to this letter is an audiologic 
examination report, which contains only charted results.  The 
Board will not attempt to interpret these reports in order to 
obtain decibel losses.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991). 

In March 2005, the veteran offered sworn testimony at an RO 
hearing.  He recalled a history of noise exposure while 
stationed in Korea, where he worked in a rock quarry as a 
heavy equipment operator.  His DD Form 214 confirms this 
military occupational specialty.  He stated that he started 
to become concerned about his hearing in 1962, five years 
after his discharge from service.  From 1955 to 1962 the 
veteran reported working as a truck driver and that there 
"was some loud nose in the big trucks."  

With respect to the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus a 
medical examination is necessary.  The veteran has been 
diagnosed as having bilateral hearing loss and tinnitus and 
the July 2003 letter suggests a relationship between these 
disorders and service; however, this letter does not address 
the veteran's post-service noise exposure.  Because this 
evidence suggests a relationship between these disorders and 
service and VA's duty to assist is heightened in this 
situation, the Board finds that a medical examination is 
necessary to decide these claims.  

With respect to the veteran's claim of entitlement to service 
connection for residuals of a facial injury, the Board finds 
that a remand is necessary to determine the presence and 
etiology of any possible residuals of an in-service facial 
injury.  The veteran has offered evidence of an in-service 
facial injury and continued symptomatology of possible 
residuals thereof.  Although the veteran, as a lay person, is 
competent to comment on symptomatology, he is not competent 
to diagnose a disorder or remark on the etiology thereof.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, because the evidence indicates an in-service 
facial injury and possible continuing residuals thereof, the 
Board finds that a medical examination is necessary to decide 
the claim; moreover, the Board's duty to assist is heightened 
in this case, the veteran's service medical records having 
been destroyed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiologic examination to address the 
nature and extent of his bilateral 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically asked to address whether it 
is at least as likely as not that hearing 
loss and tinnitus are related to in-
service noise exposure or whether it is 
more likely than not that hearing loss 
and tinnitus are related to the veteran's 
post-service noise exposure.  A rationale 
for all opinions expressed must be 
provided.  

2.  The veteran should be afforded a VA 
examination to address the nature and 
extent of any residuals of an in-service 
facial injury.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is 
specifically asked to address whether it 
is at least as likely as not that any 
sinus problems are related to a facial 
injury as reported by the veteran.  A 
rationale for all opinions expressed must 
be provided.  

3.  Then, the RO should readjudicate the 
claims remanded herein.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


